Citation Nr: 1302881	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  07-03 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for grade II spondylolisthesis L5, bilateral spondylolysis prior to November 2, 2010 and in excess of 40 percent for it from November 2, 2010. 

2. Entitlement to an evaluation in excess of 30 percent disabling for a mood disorder. 

3. Entitlement to total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to February 1993. 

This matter comes to the Board of Veterans' Appeals on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York and Buffalo, New York, respectively.  Jurisdiction over the claims is now with the RO in Phoenix, Arizona.  The Board remanded the case to the RO in October 2010.  In June 2011, the RO increased the disability rating for the service-connected low back disability from 20 percent to 40 percent, effective from November 2, 2010, the date of a VA examination showing increased entitlement.  

The issues of an evaluation in excess of 30 percent disabling for a mood disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 2, 2010, the Veteran did not have forward flexion of his lumbar spine limited to 30 degrees or less or ankylosis of his entire thoracolumbar spine, nor did he have incapacitating episodes of intervertebral disc syndrome  having a total duration of at least 4 weeks during the past 12 months.  

2.  From November 2, 2010, the Veteran does not have unfavorable ankylosis of his entire thoracolumbar spine, nor does he have incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.  

3.  The Veteran also has mild incomplete paralysis of his right sciatic nerve but does not have or nearly approximate moderate incomplete paralysis of it.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for grade II spondylolisthesis L5, bilateral spondylolysis prior to November 2, 2010 or in excess of 40 percent for it from November 2, 2010 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2012).

2.  The criteria for a 10 percent disability rating, but not higher, for incomplete paralysis of the right sciatic nerve are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

The duty to notify was satisfied through notice provided in May 2004, June 2006 and May 2008 letters.  The claim was subsequently readjudicated in a January 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

With regard to the duty to assist, VA obtained VA medical records; assisted the Veteran in obtaining evidence; examined the Veteran for low back disability in 2003, 2008, and 2010; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate for rating purposes as they contain all information necessary for a fair and impartial decision on the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's October 2010 remand by examining the Veteran's low back and readjudicating the claim.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Pertinent criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

When VA grants a higher rating, the Veteran is presumed to be seeking the maximum rating, and so the matter remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran appeals the RO's denial of a rating greater than 20 percent for his service-connected grade II spondylolisthesis L5, bilateral spondylolysis prior to November 2, 2010, and greater than 40 percent from then.  

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine ..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.........................................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....................................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.......................................................................................................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2012).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of it.  When incomplete paralysis is moderately severe, a 40 percent rating is warranted.  When it is severe, with marked muscular atrophy, a 60 percent rating is warranted.  When there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or very rarely lost, an 80 percent rating is warranted.   

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

To obtain a 40 percent rating for the Veteran's service-connected low back disability under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine prior to November 2, 2010, the evidence would have to show forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of his thoracolumbar spine.  This is not shown or nearly approximated, even when 38 C.F.R. §§ 4.40 and 4.45 are considered.  On VA examination in July 2003, the Veteran flexed his lumbar spine to 90 degrees, laterally flexed it to 26 degrees to the right and to 30 degrees to the left, rotated it to 45 degrees bilaterally, and hyperextended it to 16 degrees without pain or muscle spasm.  On VA examination in April 2008, his right paraspinal muscles were very tight but not spastic.  He flexed to 70 degrees, with pain beginning at 60, extended to 40 degrees, with pain at the endpoint, laterally flexed to 25 degrees, and laterally rotated to 40 degrees bilaterally.  After 3 repetitions, flexion was limited to 64 degrees by pain, and lateral bending was limited to 20 degrees by pain.  Extension and rotation were not further limited by pain on repetition.  On VA evaluation on November 1, 2010, the Veteran's back had a full range of motion in all planes and he could fully squat with ease.  

To obtain a 40 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes prior to November 2, 2010, the evidence would have to show incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  This is not shown.  On VA examination in April 2008, the Veteran indicated that he had not had any full day incapacitating episodes in the past year or more, and he did not claim that there had been any doctor ordered bedrest days.  

To obtain a 60 percent rating for the Veteran's service-connected low back disability under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine from November 2, 2010, the evidence would have to show unfavorable ankylosis of the entire thoracolumbar spine.  This is not shown or nearly approximated, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  The Veteran was able to forward flex to 25 degrees, left and right lateral bend to 20 degrees, and right and left rotate to 30 degrees on VA examination on November 2, 2010.  With 3 repetitions, flexion was to 20 degrees and extension was to 15 degrees.  X-rays were reviewed with there being no mention of any ankylosis of the thoracolumbar spine.  Ankylosis is not claimed or shown.  The Board concludes that the criteria under the General Formula are not met or nearly approximated, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  

To obtain a 50 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes from November 2, 2010, the evidence would have to show incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  This is not shown.  On VA examination on November 2, 2010, the examiner reported that there had not been any incapacitating episodes over the past year and that the Veteran had not required any bedrest. 

The Board will next consider assigning a separate compensable rating for neurological manifestations in the Veteran's lower extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  The Board chooses Diagnostic Code 8520 because the examiner in July 2003 diagnosed degenerative disc L5-S1, and Diagnostic Code 8520.  Also, the sciatic nerve, encompasses any smaller nerves which channel off from it distally which may be affected, and the evidence reported below shows weakness of right great toe extension.  

On VA examination in July 2003, the Veteran complained of radiation and leg and feet tingling.  Neurologically, sensory examination was okay.  On motor examination, knee and ankle jerks were active and equal.  The diagnosis was spondylolysis with grade 2 spondylolisthesis and degenerative disc at L5-S1. 

During the Veteran's March 2008 hearing, he testified that he has sciatica down his right leg.  

On VA examination in April 2008, the Veteran reported intermittent radiation of pain down his right lower extremity to just below the knee.  This would be accompanied at times by tingling down the leg to the foot.  He did not complain of permanent numbness, and he had no definite weakness and no muscle atrophy.  On examination, his leg musculature was normal and strength was intact.  Knee and ankle reflexes were 1 to 2+ with reinforcement.  He denied any current sensory abnormalities, and a straight leg raising test was negative.  On VA evaluation in November 2010, the Veteran denied any weakness, numbness, tingling, paresthesias, and dysthesias, and neurology was intact in the lower extremities bilaterally, with deep tendon reflexes being 2+/4+ bilaterally and sensation to touch intact.  

On VA examination in November 2010, tape measurement revealed no atrophy and the examiner could pick up no abnormal sensation in the Veteran's lower legs.  There was no atrophy of the mid-thighs.  The Veteran had weakness of the right great toe extensor and depressed knee and ankle deep tendon reflexes even with reinforcement.  The examiner concluded that the Veteran had some neurological changes in his lower extremities with absent deep tendon reflexes and weakness with right great toe extension.  However, there was no atrophy and the intermittent radiation of pain was graded as mild to the lower extremities.  

Based on the evidence, the Board concludes that a 10 percent rating, but no higher, should be assigned for right lower extremity mild incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  The examiner in November 2010 indicated that the pain was no more than mild to the Veteran's lower extremities, and there is no evidence of atrophy.  Moreover, the Veteran had no definite weakness on VA examination in 2008, and only right great toe weakness on VA examination in 2010.  Accordingly, it is clear that the Veteran does not have or nearly approximate moderate incomplete paralysis of his sciatic nerve which would warrant a 20 percent rating.  

Extraschedular 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The preponderance of the evidence is against a higher rating and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A disability rating in excess of 20 percent for grade II spondylolisthesis L5, bilateral spondylolysis prior to November 2, 2010 or in excess of 40 percent for it from November 2, 2010 is not warranted.

A 10 percent disability rating for incomplete paralysis of the right sciatic nerve is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

On VA mental disorders examination in November 2010, the Veteran stated that he was on Nortriptyline which had been restarted recently, and that the last time he had taken it was 4 months ago.  He reported that he had been on it for a year.  Phoenix and Sun City, Arizona VA medical records were obtained in June 2011.  In those records, between July 2008 and November 2010, no psychiatric treatment is shown.  It is unclear where the treatment the Veteran mentioned in November 2010 occurred.  The Veteran had reported earlier that he had not received any psychiatric treatment.  In light of the information contained in the November 2010 VA examination report, further efforts to obtain all psychiatric treatment records since the claim was filed in April 2004 should be obtained as part of VA's duty to assist the Veteran.  Thereafter, another VA psychiatric examination should be conducted, as it is already more than 2 years since the most recent VA examination.  Additionally, thereafter, the Veteran's TDIU claim should again be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of psychiatric treatment the Veteran has received since 2004, including particularly the recent records of treatment alluded to in the November 2010 VA examination report.  

2.  After all such available records are obtained, the RO should arrange for a VA psychiatric examination of the Veteran by a physician with appropriate expertise to determine the extent of his service-connected mood disorder.  The examiner should indicate with respect to each of the psychiatric symptoms found under the schedular criteria for rating mental disorders whether such symptom is a symptom of the Veteran's service-connected mood disorder.  The examiner should provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected mood disorder and an opinion as to whether his service-connected disabilities (back disability, evaluated as 40 percent disabling; incomplete paralysis, right sciatic nerve, 10 percent; and mood disorder, 30 percent) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

3.  Thereafter, readjudicate the Veteran's pending psychiatric and TDIU claims in light of any additional evidence added to the record.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


